DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, 17-19, and 22, drawn to an attachment, classified in A47H15/02.
II. Claims 11-14, 20, and 21, drawn to a method for connecting and releasing a curtain system from a track, classified in A47H1/00.
(Note: an election of species follows)
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method does not require the claimed attachment and can be carried out with a different product. The method does not require extensions adapted to connect to the track via a plurality of sliding member and therefore can be carried out with non-slidable members. Further, the attachment requires a force applied from a position external to the housing member to release post members from housings, whereas the method does not require such feature, therefore the product can be carried out by a different method.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  The product requires sliding members and a force applied externally which would require different field of search and employing different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
A proper reply includes election of a single species from each of the groups below.
1. Extensions
Species a, Fig 1, extension is a single pole
Species b, Figs 11-13, extension formed of inner rod and outer sleeve with retention clip engaging grooves along the inner rod
Species c, Fig 14a, poles with pawls with a spring-actuated ratchet arrangement with pawls on an inner rod and ratchet member on an outer rod
Species d, Fig 15-17, rod provided with pass through apertures and a fastener that snaps or clamps onto the rod
Species e, Fig 18A, extension member with loop, holes, and buckle
Species f, Fig 18B, clip or snap extension member
Species g, Fig 18C, hook and loop extension member
Species h, Fig 18D, adjustable extension member with perforations for tearing to adjust length
Species I, Fig 42, 42A, retractable strap/webbing 
2. Post Members
Species j, Fig 19-22, post member selected connected and released from a pivotable latch system 
Species k, Fig 23, post with upper groove received within a housing
Species l, Fig 27, post with upper connector connected to an extension member and lower end connected to a quick release system
3. Quick Release System
Species m, Fig 19-22, housing with pivoting latch member and release grooves and release tool
Species n, Fig 24-25, magnetic release system with magnetic release wand
Species o, Fig 26, wireless release system and transmitter
Species p, Fig 28, spring clip biased release system
Species q, Fig 29, spring biased lever release system
Species r, Fig 30A-C, snap connectors
Species s, Fig 30D, quick release snap connector with magnet
Species t, Fig 31, pneumatic connection
Species u, Fig 32, threaded connection and snap connector with latch balls, grooves, plugs
Species v, Fig 33-35, male and female clips attached to a curtain
Species w, Fig 36A-B, push button release
Species x, Fig 39, spring loaded connectors
Species y, Fig 40, connector connected to curtain with heads inserted into opposing connectors and dropping due to gravity
Species z, Fig 41, body with narrow section and quick connection portion and tines received in openings and a sleeve to compress the tines
Species aa, Fig 43, housing with a pull tab
The species are independent or distinct because each of the species contain mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
--the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
--the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/            Primary Examiner, Art Unit 3634